                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


PUNTA LIMA, LLC,

     Plaintiff,

                v.                       Civil No. 19-1673 (FAB)

PUNTA LIMA DEVELOPMENT COMPANY,
LLC,

     Defendant.

PUNTA LIMA WIND FARM, LLC,

     Plaintiff,

                v.                       Civil No. 19-1800 (FAB)

PUNTA LIMA DEVELOPMENT COMPANY,
LLC,

     Defendant.


                          OPINION AND ORDER

BESOSA, District Judge.

     Hurricane María destroyed the parties’ wind-powered electric

generation   project.     Their   business   relationship   is   also   in

shambles.    One side tells a story of an extortionist landlord

blocking reconstruction of the project until it receives sums to

which it has no entitlement.      The other depicts a deadbeat tenant

aligned with a designing bank who are trying to puncture property

rights and contravene contractual bargains. As their tales whistle

through the courthouse, the project lays in ruins.
Civil No. 19-1673, 19-1800 (FAB)                                                    2

        The stormy relationship has brought a flood of litigation.

Punta Lima, LLC (“Punta Lima”) and Punta Lima Wind Farm, LLC (“Wind

Farm,”      and    together      with     Punta    Lima,    “Plaintiffs”)       filed

complaints seeking declarations that Punta Lima Development Co.,

LLC (“Defendant”) is not entitled to the rent it seeks and is not

authorized        to    terminate   the    associated      leases.      See   Docket

Nos. 119, 120. 1         Wind Farm also requests a permanent injunction

guaranteeing access to the project site during the lease terms, as

well as restitution and damages for breach of contract, bad faith

(dolo)      in    the    performance      of    contractual      obligations,    and

conversion.       See Docket No. 119.          Punta Lima and Wind Farm further

desire preliminary injunctive relief guaranteeing access to the

project site during the lease terms and blocking termination of

the leases while this case is pending.                 See Docket Nos. 9, 12, 58,

87.       Defendant       asks   the    Court     to   dismiss    the   complaints,

articulating an assortment of alternative arguments authorizing

termination of the tenancy.             See Docket Nos. 64 and 81.

        It is left to the Court to discern the significant from the

sound and fury.            For the reasons discussed below, Defendant’s

motion to dismiss Punta Lima’s complaint, (Docket No. 64,) is

DENIED.       Defendant’s motion to dismiss Wind Farm’s complaint,



1   All docket references are to Civil No. 19-1673 unless otherwise noted.
Civil No. 19-1673, 19-1800 (FAB)                                           3

(Docket No. 81,) is GRANTED IN PART AND DENIED IN PART.                  Wind

Farm’s claims for conversion and restitution, (Docket No. 119 at

pp. 30–32,) are DISMISSED WITHOUT PREJUDICE.           The requests for

preliminary injunctive relief, (Docket Nos. 9, 12, 58,) will be

resolved after an evidentiary hearing on January 24, 2020 at 9:00

a.m.    A trial on the merits of the remaining causes of action in

the two complaints, (Docket Nos. 119 and 120,) will be consolidated

with that hearing.

I.     Background

       A.   Factual Background

            The   Court   draws   the   following   facts   from   the   two

complaints and the materials attached thereto.        See Docket No. 119

at pp. 1–24 & Exs. 1–38; Docket No. 120 at pp. 1–12 & Exs. 1–22;

see also Rivera v. Centro Médico de Turabo, Inc., 575 F.3d 10, 15

(1st Cir. 2009) (explaining that, except for a certain narrow class

of documents, Federal Rule of Civil Procedure 12(b)(6) permits a

court to consider only facts and documents that are part of or

incorporated into the complaint).        The Court “take[s] as true the

allegations of the complaint[s], as well as any inferences [the

Court] can draw from [them] in the plaintiff[s’] favor.”           Zenón v.

Guzmán, 924 F.3d 611, 615 (1st Cir. 2019).
Civil No. 19-1673, 19-1800 (FAB)                                             4

              1.      Description of the Parties

                      Wind Farm was organized to own the wind-powered

electric generation project (“project”).             See Docket No. 119 at

p. 20.    All of Wind Farm’s activities consist of its Puerto Rico

operation.      Id.

                      Defendant is a limited liability company.        Id. at

p. 6.    Its members are citizens of Puerto Rico.          Id.

                      Wind Farm and Defendant used to be affiliates.       See

id. at pp. 1–3.         That relationship changed hours before the first

complaint in this judicial proceeding was filed on July 15, 2019.

See Docket No. 120 at p. 7.          Since July 15, Punta Lima has held

the membership interest in Wind Farm.          Id.

                      Punta Lima is a limited liability company.       Id. at

p. 2.    Punta Lima is a wholly owned subsidiary of Santander Bank,

N.A. (“Santander”), a national banking association located in

Delaware. 2    Id. at p. 3.

              2.      Land Leases and Related Agreements

                      The project uses three parcels of land.          Id. at

pp. 4–5. One parcel is owned by Defendant. Id. at p. 4. Defendant

leased the parcel to Wind Farm in 2012.          Id.



2 Based on the allegations set forth in Punta Lima’s third amended complaint,
see Docket No. 120 at pp. 2-3, and Wind Farm’s second amended verified
complaint, see Docket No. 119 at pp. 5–6, the Court is satisfied that diversity
jurisdiction exists between the parties, see 28 U.S.C. § 1332(a).
Civil No. 19-1673, 19-1800 (FAB)                                                 5

                    Two other parcels are owned by third parties.              See

id. at pp. 4–5.       Wind Farm leased both parcels from their owners.

Id.     Afterwards, in 2012, Wind Farm assigned its interests and

obligations in those leases to Defendant, then subleased the land

from Defendant.       Id.

                    Wind Farm and Defendant also reached other accords

at around the same time those leases and subleases were agreed

upon.    (Docket No. 119 at pp. 7–9.)            Among these accords was an

agreement that, should Wind Farm default on the lease or subleases

between Wind Farm and Defendant, Punta Lima would have the right,

but not the obligation, to cure the default.               Id.     Defendant also

granted Punta Lima the right to enter the three parcels during the

term of the lease and subleases between Wind Farm and Defendant.

See id., Ex. 2 at p. 3 & Ex. 6 at p. 3 & Ex. 10 at p. 3.

                    In this opinion, the three land parcels discussed

above are collectively described as the “project site.”                        The

leases, subleases and related agreements between Defendant and

Wind    Farm     discussed    in   the   three     preceding     paragraphs    are

collectively described as the “land leases.”

            3.      Equipment Lease

                    Approximately a week after the land leases were

consummated,       Wind     Farm   and   Santander    entered      into   a   lease

(“facility     lease”).       (Docket    No. 120     at   p. 5.)     Through   the
Civil No. 19-1673, 19-1800 (FAB)                                       6

facility lease, Wind Farm leased wind-powered generating equipment

and related material from Santander.       Id. at pp. 5–6.   Santander

later assigned its interests in the facility lease to Punta Lima.

Id. at p. 6.

                 The facility lease addresses destruction of the

project.   (Docket No. 119, Ex. 11 at p. 23.)       If the project is

destroyed, Wind Farm can choose either to rebuild the project or

to terminate the facility lease.   Id.     The facility lease requires

Wind Farm to choose within four months of the destructive incident

or be deemed to have elected to terminate the agreement.      Id.    In

the event of termination, Wind Farm owes Punta Lima a sum referred

to here as the “termination payment.”      See id., Ex. 11 at p. 24.

           4.    Subordination Agreement

                 Defendant   and   Wind     Farm   also   executed     a

subordination agreement (“subordination agreement”).      Id., Ex. 12.

Defendant agreed to subordinate Wind Farm’s payment obligations to

itself (except those concerning rent payments to the third-party

owners of the two land parcels) in favor of Wind Farm’s obligations

to Punta Lima.   Id., Ex. 12 at p. 2.     Specifically, the agreement

states,
Civil No. 19-1673, 19-1800 (FAB)                                    7

      [Defendant] hereby consents and agrees to (i) the
      subordination of all the payment obligations of [Wind
      Farm] under the Punta Lima Lease, including, but not
      limited to, the payment of rent or any other payments
      due by [Wind Farm] to [Defendant] under the Punta Lima
      Lease, and (ii) the subordination of all payment
      obligations of [Wind Farm] to [Defendant] under each of
      the Subleases, except for that portion of the annual
      rent payable to each respective Owner in each case, in
      favor of any and all the obligations of [Wind Farm] owing
      to [Punta Lima] under, or pursuant to, that certain
      Facility Lease Agreement . . . .

Id.

                  Defendant and Wind Farm thereafter amended their

sublease agreements to reflect the subordination.     Id., Ex. 13 at

p. 4 & Ex. 14 at pp. 4–5.     The amended subleases refer broadly to

Wind Farm’s “obligations,” stating,

      [Defendant]   hereby   consents   and  agrees   to   the
      subordination of all the obligations of [Wind Farm]
      under the Sublease, including, but not limited to, the
      payment of rent or any other payment due by [Wind Farm]
      to [Defendant] under the Sublease, in favor of any and
      all obligations of [Wind Farm], now existing or
      hereinafter constituted, with [Punta Lima], as the same
      may be amended, restated or in any way modified from
      time to time, except for that portion of the annual rent
      payable by [Defendant] to the [third-party landowner].

Id., Ex. 13 at p. 4 & Ex. 14 at pp. 4–5.

            5.    Project Operation and Destruction

                  Wind Farm operated the project through September

19, 2017.    Id. at p. 11.   Defendant was compensated.   Id.

                  Hurricane María destroyed the project on September

20, 2017.   Id.   Since then, the project has been inoperative.   Id.
Civil No. 19-1673, 19-1800 (FAB)                                             8

            6.    Negotiations After Destruction of the Project

                  After the hurricane, the parties and their parent

companies began negotiations to rebuild the project.                   Id. at

pp. 12-13, 22–23.      These negotiations are ongoing.         Id. at p. 13.

                  In 2018 and early 2019, Defendant did not assert

there was unpaid rent.          Id. at p. 22.        Meanwhile, Wind Farm

approved all withdrawal requests from Defendant for rent payments

and management fees.       Id. at p. 23.      At this time, Defendant and

Wind Farm were still under common control.           Id.

                  In 2018 and 2019, Punta Lima and Santander agreed

to extend the time in which Wind Farm was required to decide

whether to rebuild the project or terminate the facility lease.

Id. at pp. 12–13.       According to Punta Lima, the final date for

Wind Farm’s decision was set at March 15, 2019. 3           Id. at p. 13.

                  Wind Farm did not decide by the final decision date

whether to rebuild or terminate.        Id.   Consequently, Wind Farm was

deemed to have elected to terminate the facility lease.              Id.




3 Defendant disputes this date, asserting that the final date for Wind Farm’s
decision was set at April 30. See Docket No. 92 at p. 2; Docket No. 81 at p. 3;
Docket No. 64 at p. 4 & Ex. 1. To the extent Defendant makes factual assertions
and offers exhibits not fairly incorporated into Plaintiffs’ complaints, the
assertions and exhibits are not considered in this opinion. Rivera, 575 F.3d
at 15. In any event, as discussed below, this dispute is immaterial to the
Court’s disposition.
Civil No. 19-1673, 19-1800 (FAB)                                           9

            7.    Wind Farm Defaults on Land Leases

                  On May 9 and 31, 2019, Defendant informed Wind Farm

of defaults pursuant to the land leases.              Id. at pp. 13–14.

According to the notices, Wind Farm failed to pay rent due in

February 2018 and February 2019.          Id.      The notices did not

calculate or describe the amounts owed.         Id.   Defendant required

payment of unpaid rent within ten days.         See id., Exs. 20–22.

                  Additionally, in late June, Defendant sent Punta

Lima notices of Wind Farm’s default.      Id. at p. 14.       According to

the notices, the total amount of unpaid rent on the land leases

was $782,998.     See id., Exs. 23–25.    In those notices, Defendant

granted Punta Lima thirty days to cure Wind Farm’s default.              Id.

Defendant also provided a table of the amount owed.        Id. at p. 15;

see id., Ex. 26.       Punta Lima requested additional information

concerning the amount owed, but Defendant has not provided that

information.     See Docket No. 120 at p. 9.

                  Plaintiffs dispute the rent calculations in the

notices and table for the years 2017, 2018, and 2019.          See Docket

No. 119 at pp. 15–17; Docket No. 120 at p. 9.           Plaintiffs aver

that   no   business   interruption   insurance    payments    related    to

Hurricane María’s destruction of the project have been issued,

contrary to an indication in the table.           See Docket No. 119 at

pp. 16–17; Docket No. 120 at p. 9.     Additionally, Wind Farm states
Civil No. 19-1673, 19-1800 (FAB)                                           10

that the rent owed to the third-party owners of one of the land

parcels should be zero dollars after September 20, 2017, because

that rent is calculated as a percentage of the project’s energy

sales and there have been no energy sales since Hurricane María

destroyed the project.      See Docket No. 119 at pp. 16.

           8.     Wind Farm Defaults on Facility Lease

                  Punta Lima sent two letters in late June and early

July of 2019 to Wind Farm.          Id., Exs. 28–29.        These letters

notified Wind Farm of the occurrence of default pursuant to the

facility lease and demanded immediate payment.             Id.    Among the

reasons for default was Wind Farm’s failure to pay the termination

payment.   Id. at p. 17.

                  In addition, through its first letter, Punta Lima

invoked a right to exercise the rights and powers of the membership

interest in Wind Farm.       See id., Ex. 28 at p. 2.       In the second

letter, Punta Lima notified Wind Farm that a private sale of Wind

Farm could occur after July 12, 2019.         Id., Ex. 29 at p. 3.     Wind

Farm did not cure the facility lease default.         Id. at p. 17.

           9.     Punta Lima Acquires Wind Farm

                  By   an   agreement    effective   on   the    morning   of

July 15, 2019, Punta Lima acquired all interests in Wind Farm

(“foreclosure sale agreement”).         Id. at pp. 17–18; Docket No. 120,

Ex. 12 at p. 2.    The foreclosure sale agreement provides,
Civil No. 19-1673, 19-1800 (FAB)                                             11

      [S]ubject to the conditions set forth herein, the
      purchase price for the [Wind Farm membership interests]
      shall be $18,944,097.00 . . . which shall be payment for
      the obligations of [Wind Farm] owed to [Punta Lima] under
      the Facility Lease Agreement. . . . [Punta Lima] shall
      cause its books and records to reflect such payment by
      [Wind Farm] to [Punta Lima] under the Facility Lease
      Agreement.

(Docket No. 120, Ex. 12 at p. 2.)       The foreclosure sale agreement

also states that Punta Lima does not assume and will not be

responsible for Wind Farm’s debts or the operation of its business.

Id.   Finally, the foreclosure sale agreement states that it “may

be amended, modified or supplemented only by written agreement of

the parties” to the agreement.       Id., Ex. 12 at p. 3.

                At the same time, Punta Lima and Wind Farm also

agreed   to   terminate      the   facility     lease      (“facility    lease

termination agreement”).      See id., Ex. 12 at p. 8.         According the

facility lease termination agreement, “[t]he Facility Lease is

hereby   terminated    for   all   purposes    and,    notwithstanding      any

provision of the Facility Lease to the contrary, the Facility Lease

shall no longer be of any force or effect.”            Id.

                Four days later, on July 19, the parties to the

foreclosure   sale    agreement    entered    into    an   amended    agreement

(“amended foreclosure sale agreement”).          Id. at p. 7.        Punta Lima

states that the purpose of the amended agreement, among other

things, was to clarify that the purchase price in the foreclosure
Civil No. 19-1673, 19-1800 (FAB)                                            12

sale constitutes a partial payment for Wind Farm’s obligations to

Punta Lima.   Id.    The amended foreclosure sale agreement provides,

     [S]ubject to the conditions set forth herein, the
     purchase price for the [Wind Farm membership interests]
     shall be . . . $18,944,097.00 . . . which shall be
     payment in part for the obligations of [Wind Farm] owed
     to [Punta Lima] under the Facility Lease Agreement,
     including payment of the [termination payment]. . . .
     [Punta Lima] shall cause its books and records to reflect
     such payment . . . by [Wind Farm] to [Punta Lima] as a
     credit against the amounts (including the [termination
     payment]) owed by [Wind Farm] under the Facility Lease
     Agreement.

Docket No. 119, Ex. 30 at p. 2 (underlying added to identify new

language in amended agreement).

            10.    Punta Lima Files a Complaint

                   July 15, 2019 was also the date that the first

complaint   in    this   case   was   filed.    See   Docket   No. 1.      The

procedural background to this case is further discussed below.

            11.    Defendant Prohibits Entry to Land

                   Since July 15, Defendant has generally prohibited

representatives of Wind Farm and Punta Lima from accessing the

project site.      See Docket No. 119 at pp. 3, 18–19.          On July 18,

2019, a security guard at the project site filed a trespass

complaint   with    police   when     Plaintiffs’   representatives     sought

entry.   Id. at pp. 18–19.          Defendant then sent a letter stating

its intention to continue to deny access to the project site.              Id.
Civil No. 19-1673, 19-1800 (FAB)                                        13

at p. 19.    Plaintiffs responded that the actions constituted a de

facto eviction without judicial authorization.          Id.

            12.    Defendant Terminates the Land Leases

                   On   July   27,   Defendant   sent     to    Plaintiffs

notifications that it was terminating the land leases.             Id. at

pp. 19–20.     Defendant gave Wind Farm ninety days to remove its

possessions.      Id.

                   In the termination notices, Defendant claimed that

Wind Farm owed $962,998 in unpaid rent       Id. at p. 20.     This amount

is approximately $180,000 more than was indicated in the earlier

notices of default.      Id.

            13.    Steps Toward Rebuilding the Project

                   Punta Lima and Wind Farm have taken steps toward

rebuilding the project.        Id. at pp. 20–21, 23–24.        These steps

include making advance payments of more than ten million dollars

for new wind-powered generating equipment.        Id. at p. 23.       They

also include engagement of third parties to assess reconstruction

and begin rehabilitation efforts.      Id.   The third parties require

access to the project site.      See id. at pp. 23–24.

            14.    Financial Arrangements Associated with Rebuilding
                   the Project and Their Respective Deadlines

                   Wind Farm and Puerto Rico Electric Power Authority

(“PREPA”) are counterparties to an agreement (“power purchase
Civil No. 19-1673, 19-1800 (FAB)                                                     14

agreement”) to sell electric power from the project to PREPA.                       See

id. at pp. 2, 11.            The power purchase agreement states that it

will terminate if the project is not capable of delivering electric

power   for     thirty      consecutive    months.       See   id.   at   pp. 11–12.

March 20, 2020 is thirty months after September 20, 2017 (the date

Hurricane María destroyed the project).               Id. at p. 12.        Wind Farm

and PREPA have agreed to extend the termination date to December

2020.     Id.

                      The   project   is    also   the   beneficiary      of    a   tax

incentive.       Id. at pp. 2, 20.     Wind Farm, Punta Lima, and Defendant

are all co-grantees of the tax incentive.                Id. at p. 20.         The tax

incentive requires the project to remain operational.                     Id.

                      Additionally, Wind Farm holds an insurance policy

that covers damages to the project from Hurricane María.                        Id. at

pp. 2, 12. The policy requires that reconstruction commence within

two years of the date of the incident.               Id. at p. 12.

     B.       Procedural Background

              On July 15, 2019, Punta Lima filed a complaint against

Defendant seeking declaratory relief.              (Docket No. 1.)        Punta Lima

thrice amended the complaint.              (Docket Nos. 7, 50, 120.)

              Punta Lima asserts four causes of action.                   See Docket

No. 120 at pp. 12–14.          All the causes of action seek a declaratory

judgment.       Id.   Punta Lima asks the Court to declare that Defendant
Civil No. 19-1673, 19-1800 (FAB)                                              15

is precluded from collecting the rent it seeks for the land it

owns; that Defendant is precluded from collecting the rent it seeks

for each of the two parcels it leases from third party owners to

the extent Defendant claims an amount greater than is owed to the

third   party    owners;   and     that    Defendant     is    precluded   from

terminating the land leases.         Id.

            Defendant moved to dismiss Punta Lima’s second amended

complaint.    (Docket No. 64; Docket No. 83, Exs. 1–3.)             That filing

was Defendant’s responsive pleading.             (Docket Nos. 65, 67.)     Punta

Lima opposed the motion to dismiss.              (Docket No. 85.)      Defendant

replied.    (Docket No. 92.)       Punta Lima filed a surreply.         (Docket

No. 100.)

            Also on July 15, Punta Lima deposited with the clerk of

court a check in the amount of $782,998.               See Docket No. 2.     The

associated informative motion was noted by Judge Jay A. García-

Gregory.    (Docket No. 6.)

            In late July, Punta Lima moved for a tailored preliminary

injunction to allow access to the project site.                (Docket No. 9.)

Following    Punta    Lima’s     request   for    injunctive    relief,    Civil

No. 19-1673     was   randomly    reassigned      to   this   Court.     (Docket

No. 10.)      Defendant opposed the injunction.               (Docket No. 64.)

Plaintiffs replied.      (Docket No. 74.)        Defendant filed a surreply.

(Docket No. 84.)
Civil No. 19-1673, 19-1800 (FAB)                                                   16

            In     early    August,      Punta   Lima     moved       for     another

preliminary       injunction.       (Docket      No. 12.)         The       requested

injunction    would     maintain   the    status    quo   of    the     contractual

relationship with Defendant and, correspondingly, preclude the

Defendant from terminating the land leases.                    See id. at p. 1.

Defendant     opposed      that   injunction,      too.        (Docket       No. 64.)

Plaintiffs replied.        (Docket No. 74.)      Defendant filed a surreply.

(Docket No. 84.)

            In late August, Wind Farm filed a verified complaint

against Defendant.         (Civil No. 19-1800, Docket No. 1.)               After the

dockets were consolidated, see Civil No. 19-1800, Docket No. 18;

Civil No. 19-1673, Docket No. 25, Wind Farm amended the verified

complaint, (Docket No. 51.) Wind Farm later filed a second amended

verified complaint.         (Docket No. 119.)

            Wind Farm asserts six causes of action.               Id. at pp. 24–

33.   Wind Farm seeks a declaration that Defendant is precluded

from terminating the land leases; a permanent injunction granting

access to the project site during the land lease terms; damages

for breach of contract, bad faith in the performance of a contract,

and conversion; and restitution for rent collected in violation of

the subordination agreement or in excess of the amount due.                      Id.

            Defendant moved to dismiss Wind Farm’s amended verified

complaint.       (Docket No. 81; Docket No. 83, Exs. 1–3.)                  Wind Farm
Civil No. 19-1673, 19-1800 (FAB)                                         17

opposed    the   motion    to   dismiss.   (Docket   No. 99.)     Defendant

replied.    (Docket No. 102.)       Wind Farm filed a surreply.    (Docket

No. 115.)

            After filing its verified complaint, Wind Farm moved for

a temporary restraining order to allow it access to the project

site.     (Civil No. 19-1800, Docket No. 2.)         The motion was denied

by Judge Daniel R. Domínguez.         (Civil No. 19-1800, Docket No. 7.)

            In early September, after the dockets were consolidated,

Wind Farm moved this Court for a temporary restraining order to

allow it access to the project site.           See Docket Nos. 26, 27.

Defendant opposed the motion.        (Docket No. 29.)    This Court denied

the motion for the restraining order because the materials before

the Court indicated that Wind Farm could access the site pursuant

to coordination with Defendant. (Docket No. 33 at pp. 8–9.) After

negotiations between the parties, the posting of a bond, and the

acquisition of insurance, see Docket Nos. 39–40, 42–43, Wind Farm

obtained access to the site for approximately two weeks, see Docket

No. 41 at pp. 1–2; Docket No. 42 at p. 2; Docket No. 45.

            In late September, Defendant filed an informative motion

stating that Plaintiffs were granted access for fifteen days to

the project site.         (Docket No. 54 at p. 2.)     Defendant requested

the Court take notice and deem the Court’s order in Docket No. 33
Civil No. 19-1673, 19-1800 (FAB)                                        18

as complied with.     Id.    In a line order, the Court noted the

motion.   (Docket No. 55.)

           On the same day, Plaintiffs filed an emergency motion

requesting extension of access to the project site.                (Docket

No. 58.) Defendant opposed the emergency motion. (Docket No. 60.)

Plaintiffs replied.    (Docket No. 74.)    Defendant filed a surreply.

(Docket No. 84.)

           In late October, Plaintiffs moved to deem as submitted

the motions in Docket Nos. 9, 12, and 58. (Docket No. 87.) Without

resolving the motion, the Court stated that “[t]his matter will be

considered and decided in due course.      Of course, the parties may

meet and attempt to resolve their differences, as sophisticated as

they are.”   (Docket No. 88.)

           In   November,   Defendant   filed   an   informative   motion.

(Docket No. 104.)     The motion states that PREPA has suspended

discussions to renegotiate Wind Farm’s power purchase agreement

and, according to Defendant, it is unlikely that the power purchase

agreement will remain viable.      Id. at p. 2.      The Court noted the

motion in a line order.      (Docket No. 106.)       Plaintiffs responded

to Defendant’s informative motion, arguing that the motion is

incorrect and the correspondence to which it refers is inapplicable

to the project.    (Docket No. 108 at pp. 2–3.)
Civil No. 19-1673, 19-1800 (FAB)                                          19

           In   mid-November,   Plaintiffs    filed   a   motion   both   to

inform the Court of an impasse with respect to accessing the

project site and to request a Court-ordered thirty-day access

period.    (Docket No. 109.)      The Court denied the motion upon

finding that Plaintiffs failed to show likely irreparable harm in

the absence of a preliminary injunction granting such access.

(Docket No. 111 at pp. 6–9.)

           In summary, the Court has before it the following:

Plaintiffs’ last amended complaints, see Docket Nos. 119, 120;

Defendant’s two motions to dismiss, see Docket Nos. 64 and 81;

Plaintiffs’ three motions for preliminary injunctive relief, see

Docket Nos. 9, 12, 58; and Plaintiffs’ motion to deem as submitted

the motions in Docket Nos. 9, 12, and 58, see Docket No. 87.

II.   Defendant’s Motions to Dismiss

      A.   Legal Standard

           Rule 12(b)(6) permits a defendant to move to dismiss an

action for failure to state a claim upon which relief can be

granted.   Fed. R. Civ. P. 12(b)(6).         To survive the motion, “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).          A claim is facially

plausible if, after accepting as true all non-conclusory factual
Civil No. 19-1673, 19-1800 (FAB)                                      20

allegations, the court can draw the reasonable inference that the

defendant is liable for the misconduct alleged.        Ocasio-Hernández

v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011).       “Plausible, of

course, means something more than merely possible, and gauging a

pleaded situation’s plausibility is a context-specific job that

compels [a court] to draw on [its] judicial experience and common

sense.” Zenón, 924 F.3d at 616 (internal quotation marks omitted).

A court must decide whether the complaint alleges sufficient facts

to “raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555.   The burden is on the plaintiff to allege a viable

cause of action plausibly.    Hochendoner v. Genzyme Corp., 823 F.3d

724, 730 (1st Cir. 2016).

            Assessing the adequacy of a complaint in the First

Circuit involves two steps.     Zenón, 924 F.3d at 615–16.    First, a

court “isolate[s] and ignore[s] statements in the complaint that

simply offer legal labels and conclusions or merely rehash cause-

of-action   elements.”    Id.   at   615   (internal   quotation   marks

omitted).    Second, the court “take[s] the complaint’s well-pled

(i.e., non-conclusory, non-speculative) facts as true, drawing all

reasonable inferences in the pleader’s favor” to “see if they

plausibly narrate a claim for relief.”        Id. at 615–16 (internal

quotation marks omitted).
Civil No. 19-1673, 19-1800 (FAB)                                            21

      B.      Analysis

              1.   Plaintiffs’ Causes of Action Seeking Declaratory
                   Relief

                   The    Court    first   considers   whether   to   dismiss

Plaintiffs’ requests for declaratory relief.            The basis on which

each plaintiff seeks declaratory relief largely overlaps, and the

same goes for Defendant’s arguments in its two motions, 4 so the

Court considers them all together.

                   i.     Plaintiffs’ Theory

                          Before    taking   up   Defendant’s    motions    to

dismiss, it is useful briefly to sketch Plaintiffs’ theory of the

case.      As a reminder, Plaintiffs generally seek declarations that

Defendant is not entitled to the rent it seeks and cannot terminate

the land leases.        See Docket No. 119 at pp. 24–25; Docket No. 120

at pp. 12–14.

                          Plaintiffs contend that Defendant’s notices of

default are based on improperly inflated unpaid rental amounts.

See Docket No. 119 at p. 16; Docket No. 120 at p. 2.             In support,

Plaintiffs point out that Defendant’s unpaid rent calculation

erroneously assumes payment of an insurance policy.               See Docket

No. 119 at p. 16; Docket No. 120 at p. 2. Consequently, Plaintiffs




4 In the future, all parties may wish to consider incorporating statements by
reference, see Fed. R. Civ. P. 10(c), as an alternative to duplicative filings.
Civil No. 19-1673, 19-1800 (FAB)                                                22

assert that the unpaid rental amounts in the default notices are

illiquid and therefore not due or payable pursuant to Puerto Rico

law.       See Docket No. 85 at p. 11–14 (citing Citibank, N.A. v.

Allied Mgmt. Grp., Inc., 466 F. Supp. 2d 403, 408–09 (D.P.R.

2006)); Docket No. 99 at pp. 12–14 (same).

                         Plaintiffs also contend that whatever unpaid

rents are outstanding pursuant to the land leases are subordinated

to Wind Farm’s outstanding obligations to Punta Lima.                 See Docket

No. 119 at pp. 3–4; Docket No. 120 at p. 2.                    Plaintiffs assert

that the subordinated rent is not an adequate basis either to block

access to the project site or to terminate the land leases.                    See

Docket No. 119 at pp. 3–4; Docket No. 120 at p. 2.

                  ii.    Whether Subordination Agreement Is Irrelevant
                         Because Wind Farm Did Not Owe Facility Lease
                         Rent When It Defaulted on Land Leases

                         Defendant        first      contends        that      the

subordination agreement is irrelevant. See Docket No. 81 at pp. 3–

4, 11; Docket No. 64 at pp. 4, 11.            Defendant contends that when

its notices of default were issued on May 9 and May 31, Wind Farm

had not defaulted in its rental obligations to Punta Lima pursuant

to the facility lease.         See Docket No. 81 at pp. 3–4, 11; Docket

No. 64 at pp. 4, 11.         Defendant thus concludes that the rent due

in   May    pursuant    to   the   land   leases   was   not    subordinated   to
Civil No. 19-1673, 19-1800 (FAB)                                          23

anything.    See Docket No. 81 at pp. 3–4, 11; Docket No. 64 at

pp. 4, 11.

                       Defendant’s     argument     is   not   persuasive.

First, Defendant interprets the subordination agreement only to

subordinate obligations to Defendant that occur later in time than

obligations to Punta Lima.      The contract language, however, is far

from clear on this point.       By subordinating “all” of Wind Farm’s

payment obligations to Defendant in favor of “any and all” of Wind

Farm’s obligations to Punta Lima, the subordination agreement is

at least ambiguous on whether, if not clear that, there is no

temporal element to subordination.        See Docket No. 119, Ex. 12 at

p. 2.    An interpretation of ambiguous contract language is not an

adequate basis for dismissal. See Young v. Wells Fargo Bank, N.A.,

717 F.3d 224, 235–36 (1st Cir. 2013).

                       Second, even if there were a temporal element

to subordination, and further assuming the parties waived all

events of default until April 30, 5 the termination payment would

have been due by April 30 or May 1.       See Docket No. 119, Ex. 11 at

p. 24.   A default pursuant to the facility lease occurs where Wind

Farm fails to pay the termination payment within five days after


5 The parties dispute whether the obligations were waived until March 15 or

April 30. Compare Docket No. 85 at p. 15 and n.6 (arguing that obligations
were waived until March 15), with Docket No. 92 at p. 2 (arguing that
obligations were waived until April 30); Docket No. 81 at p. 3 (same); Docket
No. 64 at p. 4 and Ex. 1 (same).
Civil No. 19-1673, 19-1800 (FAB)                                               24

the sum is due.       See id., Ex. 11 at p. 35.            That is days before

Defendant’s first notice of default and weeks before its two other

notices.      See id., Ex. 33 at pp. 4, 11, 19.       Even under Defendant’s

theory, then, the subordination agreement is not irrelevant.

                    iii. Whether the Subordination Agreement Does Not
                         Prohibit Termination of Land Leases for
                         Failure to Pay Rent

                           Defendant next contends that the subordination

agreement only postpones rent collection rights and does not waive

the right to terminate the land leases for rent payment default.

See Docket No. 81 at pp. 4–6, 11–12; Docket No. 64 at pp. 4–6, 11–

12.   According to Defendant, the subordination agreement neither

modifies      the   land   leases’    definition     of    default   events   nor

extinguishes the possibility of terminating the land leases if

Wind Farm defaults on its rent payment obligations.                  See Docket

No. 81 at p. 5, 11–12; Docket No. 64 at pp. 5, 11–12.                 Defendant

points to a provision in the subordination agreement declaring

that “all the terms and conditions of the Leases will continue to

remain   in    full   force   and    effect”   and   that    the   subordination

agreement “shall in no way, manner or form be construed or be

interpreted as an extinctive novation of any of the obligations

and agreements set forth in the Leases.”                  See Docket No. 81 at

p. 11–12 (quoting Docket No. 119, Ex. 12 at p. 2); Docket No. 64

at p. 11–12 (same).
Civil No. 19-1673, 19-1800 (FAB)                                                       25

                          The subordination agreement states that it

“shall be governed by and construed in accordance with the laws of

the Commonwealth of Puerto Rico.”                   (Docket No. 119, Ex. 12 at

p. 3.)    The Court looks to Puerto Rico law for the substantive

rules of decision.       In re Redondo Constr. Corp., 678 F.3d 115, 125

(1st   Cir.    2012);    New    Ponce    Shopping        Ctr.,    S.E.    v.   Integrand

Assurance Co., 86 F.3d 265, 267–68 (1st Cir. 1996).

                          The        fundamental       criterion         for    contract

interpretation in Puerto Rico is the contracting parties’ intent.

P.R. Tel. Co., Inc. v. Sprintcom, Inc., 662 F.3d 74, 90–91 (1st

Cir. 2011).     “Under Puerto Rico law, ‘[i]f the terms of a contract

are    clear   and    leave     no    doubt    as   to    the    intentions      of   the

contracting parties, the literal sense of its stipulations shall

be observed.”        In re Advanced Cellular Sys., Inc., 483 F.3d 7, 12

(1st Cir. 2007) (alteration in original) (quoting P.R. Laws Ann.

tit. 31, § 3471); see Marina Indus., Inc. v. Brown Boveri Corp.,

14 P.R. Offic. Trans. 86, 94–98 (1983) (explaining that a court

must abide by the literal meaning of contractual terms when the

terms leave no doubt as to the contracting parties’ intention).

“An agreement is clear when it can ‘be understood in one sense

alone,   without      leaving    any     room    for     doubt,    controversies       or

difference of interpretation.’”               In re Advanced Cellular, 483 F.3d

at 12 (quoting Catullo v. Metzner, 834 F.2d 1075, 1079 (1st Cir.
Civil No. 19-1673, 19-1800 (FAB)                                                    26

1987)).     If a court has doubts that the parties’ intent is

expressed in the contract’s text, it should investigate the spirit

and   purpose   of    the   transaction,       the    overall      conduct    of   the

interested parties, and the concurring circumstances.                     P.R. Tel.

Co., 662 F.3d at 90–91.               After all, if the contract language

“should appear contrary to the evident intention of the contracting

parties, the intention shall prevail.”                P.R. Laws Ann. tit. 31,

§ 3471.

                         To be sure, Defendant’s interpretation is one

possible   interpretation        of    the   subordination      agreement.         The

subordination        agreement        references      Wind      Farm’s       “payment

obligations” without expressly mentioning Defendant’s right to

terminate the leases.       See Docket No. 119, Ex. 12 at p. 2.                A term

like “payment obligations,” whatever its level of generality,

“should not be understood as includ[ing] . . . things and cases

different from those with regard to which the persons interested

intended to contract.”        P.R. Laws Ann. tit 31, § 3473.                  By not

expressly referencing termination rights and using a term—“payment

obligations”—whose ordinary meaning might be distinguishable from

termination rights, it is possible that the parties did not intend

the   subordination     agreement       to   affect   Defendant’s        termination

rights.    And, of course, the language about no novations certainly

cabins the subordination agreement’s effect.                 Id.
Civil No. 19-1673, 19-1800 (FAB)                                                27

                          Defendant’s interpretation, however, appears

to be in tension with a tenet of Puerto Rican contract law.

Pursuant to Puerto Rico law,

     when construing a contract, one must presuppose
     fairness, correction and good faith in its wording and
     construe it in such a manner that leads to results
     consonant with the contractual relationship as required
     by ethical standards. In other words, one cannot seek
     to obfuscate or distort the interpretation of contracts
     to reach absurd or unfair results.

Autoridad de Carreteras y Transportación v. Transcore Atlantic,

Inc., 128 F. Supp. 3d 485, 486 (D.P.R. 2015) (Besosa, J.) (internal

quotation marks omitted).          The tension arises because Defendant’s

interpretation would allow Defendant to terminate the land leases

based on nonpayment of rents even though Defendant agreed to a

delay   in    payment    of   those    same   rents   in   circumstances   that,

Plaintiffs allege, exist here. See Docket No. 119, Ex. 12 at p. 2.

                          Plaintiffs notice this issue and suggest an

interpretation to avoid the tension.            See Docket No. 99 at pp. 20–

21; Docket No. 85 at pp. 20–21; see also Docket No. 74 at pp. 15–

18 (suggesting interpretation in context of likelihood to succeed

on   merits     for     purposes      of   preliminary     injunction).        Not

surprisingly,     Plaintiffs       believe     the    subordination     agreement

forestalls,     until    Wind   Farm’s     obligations     to   Punta   Lima   are

satisfied, both Wind Farm’s obligation to pay rent and the right

to terminate the leases associated with nonpayment.
Civil No. 19-1673, 19-1800 (FAB)                                                 28

                      Additionally,         in        circumstances     that     the

subordination agreement renders pendent Wind Farm’s obligation to

pay rent to Defendant, it is arguable whether the land leases’

requirement    for   an    event    of    default—“failure       to     pay    rent

installments when due”—is satisfied.              See, e.g., Docket No. 119,

Ex. 1 at p. 5.    And, in this way, the language about no novations

does not lead to only one plausible interpretation.                    Plaintiffs’

interpretation would not modify or extinguish the land leases’

provision for termination upon “failure to pay rent installments

when due.”    Rather, the interpretation says that, unless Wind Farm

has satisfied its obligations to Punta Lima, there cannot be a

failure to pay rent installments when due.

                      At     this   stage        of    the   proceeding,       those

considerations    preclude    the    Court       from     concluding    that     the

contract language leaves no doubt as to the contracting parties’

intention. In re Advanced Cellular, 483 F.3d at 12; Marina Indus.,

14 P.R. Offic. Trans. at 94–98.           Resolution of this interpretive

issue will require consideration of the spirit and purpose of the

transaction, the overall conduct of the interested parties, and

the concurring circumstances.            P.R. Laws Ann. tit. 31, §§ 3471,

3472; P.R. Tel. Co., 662 F.3d at 90–91.                   As such, Defendant’s

second argument is not a proper basis for dismissal because it
Civil No. 19-1673, 19-1800 (FAB)                                                   29

depends   on    interpretation     of    contract      language     that     remains

ambiguous.     Young, 717 F.3d at 235.

                    iv.   Whether the Subordination Agreement Is Void
                          Because It Imposes a Purely Potestative
                          Condition

                          Defendant     then   moves    to    another    argument.

According      to   Defendant,    Plaintiffs’       interpretation           of   the

subordination       agreement    would    render    it       void   as   a    purely

potestative condition.          See Docket No. 81 at pp. 15–16; Docket

No. 64 at pp. 15–16.       Puerto Rico law provides,

     If the fulfillment of the condition should depend upon
     the exclusive will of the debtor, the conditional
     obligation shall be void.      If it should depend upon
     chance or upon the will of a third person, the obligation
     shall produce all its effects . . . .

P.R. Laws Ann. tit. 31 § 3043.            Defendant notes that Punta Lima

and Wind Farm are under common control.                  See Docket No. 81 at

p. 16; Docket No. 64 at p. 16.             Defendant contends that if the

subordination       agreement   allows    Wind   Farm    to    forestall      paying

outstanding rent owed to Defendant until Wind Farm satisfies

outstanding obligations to Punta Lima, then the subordination

agreement imposes a condition on paying the land leases rent whose

fulfillment is left to the exclusive will of those who control

Punta Lima and Wind Farm.             See Docket No. 81 at p. 16; Docket

No. 64 at p. 16.
Civil No. 19-1673, 19-1800 (FAB)                                 30

                    The Supreme Court of Puerto Rico’s decision in

Jarra elaborates on the requirements of section 3043.     See Jarra

Corp. v. Axxis Corp., 2001 TSPR 162 (2001).   According to the Jarra

court, there are two types of “potestative conditions”—"purely

potestative conditions (in which the fulfillment of the obligation

depends exclusively on the will of one of the parties) and simple

potestative conditions (in which the fulfillment of the condition

is not subject to the exclusive will of one of the parties).”   Id.

Simple potestative conditions, the Jarra court explained, do not

render void the obligations that depend on them.    Id.

                    Simple potestative conditions, according to

the Jarra court, are found where a promisor is required to expend

some effort or sacrifice, even if the fulfillment of the condition

superficially appears to be merely at that party’s whim. The Jarra

court quoted a treatise as follows:

     [T]he situation undoubtedly changes when the obligation
     depends on the making of a decision by the obligor that
     requires from him an effort or a sacrifice. Although
     the condition depends on the debtor, if it is not a
     purely potestative condition, but rather depends on the
     subjection of the obligor’s conduct to a specific course
     of events, the condition will not have the effect of
     voiding the obligation . . . [that] depends on it. No
     obligation is involved when a person limits himself to
     telling another person that he will sell him the house
     if he decides to do so, but the situation will be
     different if the first person tells the second person
     that he will sell him his house if he is transferred.
     In that case, as CASTÁN has stated, the potestative
     condition behaves more like the so-called mixed
Civil No. 19-1673, 19-1800 (FAB)                                      31

       condition. It is no longer something that depends on
       the mere will of the obligor, but rather an act whose
       occurrence limits the juridical freedom of a person who
       must then consider himself to be truly bound.

Id. (quoting I-2 José Brutau, Fundamentos de Derecho Civil 97

(Bosch ed., rev. 3d ed. 1985).

                      The Jarra court also discussed the role of

good faith efforts in distinguishing simple and pure potestative

conditions.     The Jarra court partly based its holding that a

condition was purely potestative on the fact that a party “had

intended to be bound and, as a consequence of its obligation, . . .

was forced to make all necessary and reasonable efforts to fulfill

said   obligation.”    2001   TSPR   162.   The   Jarra   court   further

explained that it found persuasive a Louisiana decision stating

that a party has an implied obligation to put forth a good faith

effort to fulfill a suspensive condition.         Id. (citing All. Fin.

Servs., Inc. v. Cummings, 526 So. 2d 324, 327 (La. Ct. App. 1988)).

In short, while the function of section 3043 is to condemn illusory

promises, Baetjer v. Garzot, 124 F.2d 920, 924 (1st Cir. 1942),

the thrust of the Jarra decision is that promises with an implied

duty of good faith and fair dealing are not illusory, see 2001

TSPR 162.

                      The Jarra court’s reasoning is in line with

the modern caselaw in common law courts.           When presented with
Civil No. 19-1673, 19-1800 (FAB)                                             32

promises that appear conditional on an event entirely within the

promisor’s control, common law courts have responded in two ways.

Older cases considered the promises to be illusory and refused to

enforce the associated bargain.        1 E. Allan Farnsworth, Farnsworth

on Contracts § 2.13, at 133–35 (3d ed. 2004).                 More recently,

courts have read the promises as including a promise to act in

good faith or with reasonable efforts.            Id. at 136–38.       This is

especially so “if the agreement is an elaborate one entered into

by both parties with the evident intention that it be enforceable.”

Id. at 136.

                        The Court concludes that Defendant’s argument

fails.   Even assuming Defendant is correct in some of the premises

of its argument, 6 it is at least a plausible interpretation of the

subordination agreement that Wind Farm has an implied duty of good

faith and fair dealing in satisfying its obligations to Punta Lima.

See Jarra, 2001 TSPR 162; cf. Nat’l Fed’n of the Blind v. The

Container Store, Inc., 904 F.3d 70, 87 (1st Cir. 2018) (rejecting



6 Plaintiffs take issue with Defendant’s characterization of Punta Lima and Wind

Farm as a single entity, noting that Wind Farm retains its corporate personhood.
See Docket No. 99 at p. 22; Docket No. 85 at pp. 21–22. Plaintiffs also argue
that section 3043 should not apply because the purported rent defaults occurred
while Defendant and Wind Farm were under common control. See Docket No. 99 at
p. 22; Docket No. 85 at pp. 21–22. Finally, Plaintiffs argue that Defendant’s
section 3043 argument amounts to little more than an abuse of law or rights.
See Docket No. 99 at p. 22; Docket No. 85 at pp. 22. Because the Court concludes
that the subordination agreement plausibly includes an implied duty of good
faith or fair dealing which renders it a simple potestative condition, there is
no need to consider Plaintiffs’ other arguments at this stage.
Civil No. 19-1673, 19-1800 (FAB)                                        33

argument that the duty of good faith and fair dealing avoids

finding an illusory promise under Texas law because the Texas

decisions on which appellee relies say nothing about good faith

and fair dealing).

                   v.   Whether Wind Farm’s Obligations to Punta Lima
                        Survived Punta Lima’s Acquisition of Wind Farm

                        Even if the subordination agreement applies,

Defendant   next    argues,   there   are   no   outstanding   obligations

pursuant to the facility lease that Wind Farm owes to Punta Lima.

See Docket No. 81 at pp. 6–7, 12–14; Docket No. 64 at pp. 6–7, 12–

14.   According to Defendant, these obligations were extinguished

in the foreclosure sale where Punta Lima acquired ownership of

Wind Farm and terminated the facility lease.         See Docket No. 81 at

pp. 6–7, 12–14; Docket No. 64 at pp. 6–7, 12–14.           In support of

this argument, Defendant points to the following language in the

foreclosure sale agreement: “the purchase price for the [Wind Farm

membership interests] shall be $18,944,097.00 . . . which shall be

payment for the obligations of [Wind Farm] owed to [Punta Lima]

under the Facility Lease Agreement.”        See Docket No. 81 at pp. 6,

13 (quoting Docket No. 120, Ex. 12 at p. 2); Docket No. 64 at

pp. 7, 13 (same). Defendant also notes that, in the facility lease

termination agreement, the Plaintiffs indicated that the facility

lease was terminated “for all purposes and, notwithstanding any
Civil No. 19-1673, 19-1800 (FAB)                                            34

provision of the Facility Lease to the contrary, the Facility Lease

shall no longer be of any force or effect.”           See Docket No. 81 at

p. 14 (quoting Docket No. 120, Ex. 12 at p. 8); Docket No. 64 at

p. 14 (same).

                        Defendant’s    argument     cannot    surmount    the

amended   foreclosure     sale   agreement.       The   amended      agreement

expressly provides that the $18.9 million payment is only a partial

payment of Wind Farm’s obligations.           Docket No. 119, Ex. 30 at

p. 2.

                        So, Defendant offers two reasons why the Court

should push aside the amended agreement.          First, Defendant argues

that Plaintiffs executed the amended foreclosure sale agreement to

harm Defendant.     See Docket No. 81 at pp. 16–19; Docket No. 64 at

pp. 16–19.        Consequently,     Defendant     asserts,     the    amended

foreclosure sale agreement is null pursuant to Dennis v. City Fed.

Sav. & Loan Ass’n, 21 P.R. Offic. Trans. 186 (1988).              See Docket

No. 81 at pp. 16–19; Docket No. 64 at pp. 16–19.

                        This argument is easily dispensed with. 7 Among

the elements required to show a contract to harm a third party is

“that there is intent to cause injury, either by both contracting

parties or by only one of them.”          Dennis, 21 P.R. Offic. Trans.


7 Plaintiffs stipulate, only in the context of Defendant’s motions to dismiss,
to the application of Puerto Rico law to the amended foreclosure agreement.
See Docket No. 99 at p. 18 n.9; Docket No. 85 at p. 18 n.10.
Civil No. 19-1673, 19-1800 (FAB)                                35

at 202.   Neither Punta Lima nor Wind Farm alleges in its complaint

that it executed the amended foreclosure sale agreement with the

intent to injure Defendant. See Docket Nos. 119, 120. The amended

foreclosure sale agreement similarly lacks such a statement.   See

Docket No. 119, Ex. 30.    Defendant asks the Court to infer such

intent, see Docket No. 92 at pp. 8–9, but on a motion to dismiss

pursuant to Rule 12(b)(6) the Court draws all inferences in favor

of the non-movant, see Zenón, 924 F.3d at 615; Starr Surplus Lines

Ins. Co. v. Mountaire Farms Inc., 920 F.3d 111, 114 (1st Cir.

2019). As such, Defendant’s argument fails and there is no present

need to consider the parties’ other Dennis arguments.

                     Defendant’s other attempt to sweep away the

amended foreclosure sale agreement amounts to nothing more than a

copy-and-paste of the integration clause in the foreclosure sale

agreement.   See Docket No. 81 at pp. 13–14 (citing Docket No. 120,

Ex. 12 at pp. 3–4); Docket No. 64 at 13–14 (same).    The argument

is undeveloped and, in any event, not persuasive in light of the

express provision in the foreclosure sale agreement that it “may

be amended, modified or supplemented . . . by written agreement.”

(Docket No. 120, Ex. 12 at p. 3.)

                     Furthermore, the fact that the facility lease

was terminated resolves nothing at this stage of the proceeding.

Manifold authorities hold that a tenant is liable after a lease is
Civil No. 19-1673, 19-1800 (FAB)                                            36

terminated for unpaid rent while the lease was in effect.                 See,

e.g., Cal. Civ. Code § 1951.2(a)(1) (West 2019); 735 Ill. Comp.

Stat. Ann. 5/9-209 (West 2019); Durm v. Am. Honda Fin. Corp., Civ.

No. 13-0223, 2013 WL 6490309, at *2 (D. Md. Dec. 9, 2013); In re

Balistreri, 8 B.R. 703, 705 (Bankr. E.D. Va. 1981); Harder v. Dep’t

of Fin. & Admin., 458 P.2d 947, 948–49 (Or. Ct. App. 1969).

Defendant offers no reason why the termination payment should be

treated differently.

                 vi.    Summary

                        The careful reader will note that Defendant

offers   no   resistance     to   Plaintiffs’   argument    for   declaratory

relief based on allegedly inflated amounts of unpaid rent in

Defendant’s default and termination notices.             That alone largely

enables most of Plaintiffs’ causes of action seeking declaratory

relief to sail to the next stage of this proceeding.

                        Anyhow,      Defendant’s     efforts       to     sink

Plaintiffs’ causes of action for declaratory relief do not warrant

dismissal.      In   light   of   the   considerations     discussed    above,

Plaintiffs have plausibly alleged a claim for the declaratory

relief they seek.      See Docket No. 119 at pp. 24–25; Docket No. 120

at pp. 12–14.
Civil No. 19-1673, 19-1800 (FAB)                                              37

             2.    Wind   Farm’s  Cause        of   Action    for     Permanent
                   Injunctive Relief

                   Defendant   argues    the   Court    should    dismiss   Wind

Farm’s cause of action for permanent injunctive relief on the same

basis   it    seeks   dismissal   of    Plaintiffs’     desired     declaratory

relief. See Docket No. 81 at pp. 21–23. For the reasons discussed

above, the Court rejects the arguments.

             3.    Wind Farm’s Cause of Action Seeking Damages for
                   Breach of Contract

                   Defendant argues that Wind Farm failed to state a

claim for breach of contract.           See Docket No. 81 at pp. 23–25.

Defendant states that, apart from an unreasonable interpretation

of the subordination agreement, Wind Farm failed to specify the

contractual obligations breached.          Id. at p. 23.         Defendant also

argues that Wind Farm cannot state a claim for breach of contract

because Plaintiffs, not Defendant, are responsible for the alleged

damages.     Id. at pp. 24–25.

                   Wind Farm has stated a plausible claim for breach

of contract.      Wind Farm alleges Defendant breached its obligations

pursuant to both the provisions of the subordination agreement and

the implied covenant of good faith and fair dealing in the land

leases.      (Docket No. 119 at pp. 26–27.)            In support, Wind Farm

alleges that Defendant demanded rent in an amount larger than that

to which it was entitled by (i) seeking to collect sums related to
Civil No. 19-1673, 19-1800 (FAB)                                                     38

insurance proceeds that it knew or should have known were never

paid and (ii) failing to take into account the subordination

agreement.   See id. at pp. 26–27.              Wind Farm further alleges that

Defendant unlawfully terminated the land leases based on those

inflated   sums.         Id.        And,   as   discussed    above,       Wind   Farm’s

interpretation      of    the       subordination     agreement      is    plausible.

Additionally, Wind Farm alleges that Defendant did not provide a

fair opportunity to cure purported defaults.                        Wind Farm also

alleges that Defendant’s action has caused damage, including by

delaying   rebuilding          of   the    project.       These    allegations      are

sufficient to state a plausible claim for relief and survive a

motion to dismiss pursuant to Rule 12(b)(6).                      Cf. Edlow v. RBW,

LLC, 688 F.3d 26, 35–36 (1st Cir. 2012); González-Camacho v. Banco

Popular de P.R., 318 F. Supp. 3d 461, 483 (D.P.R. 2018) (Domínguez,

J.).

           4.      Wind Farm’s Cause of Action for Bad Faith (Dolo) in
                   the Performance of Contractual Obligations

                   Defendant’s argument for dismissal here is merely

a rehash of its alternative arguments for dismissal of Plaintiffs’

desired declaratory relief.                 See Docket No. 81 at pp. 25–26.

Defendant tacks on the assertion that, in light of those arguments,

its actions were not dolus.               Id. at p. 26.
Civil No. 19-1673, 19-1800 (FAB)                                       39

                    “[C]ontractual dolo is a broad term that includes

deceit,    fraud,     misrepresentation,   undue   influence   and   other

insidious machinations.”       P.R. Tel. Co., 662 F.3d at 99 (internal

quotation    marks     omitted).    “[D]olo   in   the   performance   of

obligations is equalized to bad faith.”        Id. (internal quotation

marks omitted).

                    “Dolo can take two forms: (1) dolo in the formation

of contracts, and (2) dolo in the performance of contractual

obligations.”       Portugués-Santana v. Rekomdiv Int’l, 657 F.3d 56,

59 (1st Cir. 2011).        “Dolus in the performance of a contractual

obligation occurs where a party, knowingly and intentionally,

through deceitful means, avoids complying with its contractual

obligation.”    Casco, Inc. v. John Deere Constr. & Forestry Co.,

Civ. No. 13-1325, 2015 WL 4132278, at *2 (D.P.R. July 8, 2015)

(Delgado-Hernández, J.).

                    Wind Farm has plausibly alleged a claim of dolus in

the performance of contractual obligations.         Defendant’s efforts

to collect rent from Wind Farm based on insurance proceeds run

headlong into the allegations that no such insurance proceeds have

been received, that Defendant did not initially disclose that the

rent it was seeking was based on the insurance proceeds, and that

Defendant’s efforts occurred while it was affiliated with Wind

Farm.     See Docket No. 119 at pp. 13–14, 16–17.        And, of course,
Civil No. 19-1673, 19-1800 (FAB)                                                     40

Defendant’s argument for dismissal is a dud.                It is built on the

unavailing arguments the Court rejects above.

                   Wind   Farm’s    other   asserted       basis   for    its   dolo

claim, however, is not plausible. Wind Farm alleges that Defendant

set   forth    reasons    for    termination   of    the    land    leases      as    a

subterfuge to recover amounts denied it by the subordination

agreement, all while knowing it was carrying out an unfair act

from which it intends to benefit.            Id. at pp. 28–29.           That is a

conclusory allegation.          Nowhere does Wind Farm allege well-pled

facts supporting the proposition that Defendant is knowingly and

intentionally avoiding compliance with the subordination agreement

as a subterfuge.          As such, the Court is unable to draw the

reasonable inference that Defendant is liable for dolo on this

basis.   Zenón, 924 F.3d at 616; Ocasio-Hernández, 640 F.3d at 12.

              5.   Wind Farm’s Causes of Action for Conversion and
                   Restitution

                   Wind   Farm    argues    that    Defendant      is    liable      to

conversion and restitution on two theories.            See Docket No. 119 at

pp. 30–32.     According to Wind Farm, Defendant intentionally caused

Wind Farm to pay rents for the year 2017 that either were more

than the amounts due or which Defendant had no right to collect

pursuant to the subordination agreement.             Id.
Civil No. 19-1673, 19-1800 (FAB)                                               41

                    Defendant argues it has no liability to conversion

and restitution. See Docket No. 81 at pp. 26–27. First, according

to Defendant, the subordination agreement is irrelevant where

there is no outstanding obligation pursuant to the facility lease.

Id. at p. 26.       Defendant further points out that Wind Farm does

not allege that in 2017 there was any outstanding obligation

pursuant to the facility lease.           Id.   Thus, Defendant argues, Wind

Farm’s   claims     for   conversion   and      restitution   based   on   rents

collected by Defendant in 2017 are baseless.               Id. at pp. 26–27.

                    The Court agrees with Defendant.          On the question

of whether the subordination agreement provides for clawing back

Wind Farm’s completed payments to Defendant because Wind Farm has

obligations to Punta Lima that were not outstanding when the

payments to Defendant were completed, the terms of the contract

are   clear   and    leave   no   doubt    as   to   the   intentions   of    the

contracting parties.         In re Advanced Cellular, 483 F.3d at 12.

The subordination agreement does not so provide.              It subordinates

“payment obligations” to Defendant “in favor of any and all the

obligations of [Wind Farm] owing to [Punta Lima].” Docket No. 119,

Ex. 12 at p. 2 (emphasis added).          A completed payment to Defendant

would not seem to be an obligation, and the present tense verb

“owing” implies that an obligation to Punta Lima should be existing

at the time it is to have a subordinating effect.               See id.      And,
Civil No. 19-1673, 19-1800 (FAB)                                              42

as Defendant points out, Wind Farm does not allege there were any

outstanding obligations to Punta Lima in 2017.

                 Wind    Farm’s   other      theory    for    conversion     and

restitution rests on its allegation that excess payments were made

in 2017.     See Docket No. 119 at pp. 30–32.           Wind Farm, however,

offers no well-pled facts in support of this conclusory assertion.

To the contrary, the table attached to Wind Farm’s complaint

(originally provided to Punta Lima by Defendant), see id., Ex. 26,

indicates that the rents paid for 2017 were computed based on the

project’s actual revenues from January to August of that year.

See id.    While that table also includes a notation for the business

interruption insurance proceeds that Plaintiffs allege have not

been   paid,   the   insurance    proceeds    affect    the    amounts     still

outstanding rather than the amounts paid.             See id.     Wind Farm’s

failure to allege well-pled facts leave the Court unable to draw

the reasonable inference that Defendant is liable for restitution

and conversion on this theory.          Zenón, 924 F.3d at 616; Ocasio-

Hernández, 640 F.3d at 12.

                 As such, Wind Farm has failed plausibly to allege

facts in support of its claims for conversion and restitution.

Consequently,    these   causes    of   action    are    DISMISSED    WITHOUT

PREJUDICE.
Civil No. 19-1673, 19-1800 (FAB)                                              43

            6.        Defendant’s Request for Attorney Fees

                      Defendant argues that Plaintiffs have pursued a

frivolous litigation.         (Docket No. 81 at pp. 27–29; Docket No. 64

at pp. 30–32.)          As such, Defendant argues, it is entitled to

attorney fees.

                      Defendant’s     argument    is   without    merit.      As

discussed at length above, Wind Farm’s claims are plausible.                 The

proceedings do not entitle Defendant to attorney fees.                Bernardi

Ortiz v. Cybex Int’l, Inc., 345 F. Supp. 3d 107, 132–33 (D.P.R.

2018) (Delgado-Hernández, J.).

            7.        Punta Lima’s Deposit of Funds

                      Defendant devotes numerous pages of its dismissal

motions to the question of whether Punta Lima properly deposited

funds.    See Docket No. 81 at pp. 19–21; Docket No. 64 at pp. 19–

21.      Even    if   the   Court    agreed   with   Defendant,   however,   the

resolution of Defendant’s motion to dismiss would be unchanged.

There is, therefore, no current reason to consider this issue.

III. Consolidation of Hearing on Preliminary Injunctions                     with
     Trial on Merits of Plaintiffs’ Causes of Action

      Hearings are not required pursuant to every motion for a

preliminary injunction.             See Rosario-Urdaz v. Rivera-Hernández,

350 F.3d 219, 223 (1st Cir. 2003).               Still, “evidentiary hearings

are often desirable at the preliminary injunction stage” and
Civil No. 19-1673, 19-1800 (FAB)                                 44

“[i]f . . . ‘the question is close and time permits, then doubt

should be resolved in favor of taking evidence.’”     Id. (quoting

Aoude v. Mobil Oil Corp., 862 F.2d 890, 894 (1st Cir. 1988)).

      The Court believes that the motions in Docket Nos. 9, 12, and

58 should be resolved after an evidentiary hearing.     Therefore,

the Court ORDERS an evidentiary hearing for January 24, 2020 at

9:00 a.m.

      A court may consolidate the preliminary injunction hearing

with a bench trial on the merits of the pending claims.    Fed. R.

Civ. P. 65(a)(2); Lamex Foods, Inc. v. Audeliz Lebrón Corp., 646

F.3d 100, 106–07 (1st Cir. 2011).     In this case, no party has

requested that a jury resolve the merits of their claims.       See

Docket Nos. 119, 120.    The Court therefore provides notice that

the evidentiary hearing on January 24, 2020 will be consolidated

with a bench trial on the merits of the claims.

IV.   Conclusion

      Defendant’s motion to dismiss Punta Lima’s complaint, (Docket

No. 64,) is DENIED.     Defendant’s motion to dismiss Wind Farm’s

complaint, (Docket No. 81,) is GRANTED IN PART AND DENIED IN PART.

Wind Farm’s claims for conversion and restitution, (Docket No. 119

at pp. 30–32,) are DISMISSED WITHOUT PREJUDICE.   The Court ORDERS

an evidentiary hearing on January 24, 2020 at 9:00 a.m. concerning

the requests for preliminary injunctive relief.    (Docket Nos. 9,
Civil No. 19-1673, 19-1800 (FAB)                                   45

12, 58.)   A trial on the merits of the remaining causes of action

in the two complaints, (Docket Nos. 119, 120,) will be consolidated

with that hearing.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, November 27, 2019.


                                    s/ Francisco A. Besosa
                                    FRANCISCO A. BESOSA
                                    UNITED STATES DISTRICT JUDGE
